Opinion
Per Curiam,
The Order of the lower Court which sustained preliminary objections to the complaint in equity for the specific performance of a contract and dismissed the complaint, is vacated, and the appeal is dismissed without prejudice to Chernow’s right to bring appropriate proceedings in the Orphans’ Court, which has exclusive jurisdiction of the matters involved. See Johnson v. Trustees of the General Assembly of the Church of the Lord Jesus Christ of the Apostolic Faith, 408 Pa. 31, 182 A. 2d 724. Costs to be paid by appellant.